      Case 6:16-cv-00173-RP-AWA Document 821 Filed 04/08/20 Page 1 of 3



                                                               Houston     Lisa A. Brown
                                                               Dallas      Partner
                                                               Austin
                                                                           (713) 554-6741 Office
                                                                           (713) 583-7934 Fax

                                                                           lbrown@thompsonhorton.com

                                                                           THOMPSON & HORTON LLP
                                                                           Phoenix Tower, Suite 2000
                                                                           3200 Southwest Freeway
                                                                           Houston, Texas 77027-7554


                                            April 8, 2020

                                                                                             VIA ECF
The Honorable Andrew W. Austin
United States District Court
501 West 5th Street, Suite 4190
Austin, Texas 78701

     Re:    Case No. 6:16-cv-00173-RP-AWA consolidated with 6:17-CV-228-RP-AWA and 6:17-CV-
            236-RP-AWA; Jane Doe 1, et al. v. Baylor University; In the United States District Court for
            the Western District of Texas – Waco Division

            Defendant Baylor University’s Advisory Regarding Privilege Log Filed on
            December 20, 2019

Dear Judge Austin:

        On December 20, 2019, Baylor filed a privilege log relating to the document families selected
by a third-party vendor for the Court’s review. Dkt. 762. Since that time, and in the light of the
Court’s subsequent guidance regarding privilege, Baylor has been in the process of reviewing and, as
appropriate, updating its privilege logs.

         The purpose of this advisory is to inform the Court that Baylor has produced to the Plaintiffs
six items on the privilege log that was filed on December 20, 2019. One group (rows 45 through 49)
pertains to communications with an external law firm, and the second group (rows 29 through 32)
relates to an email from Baylor’s general counsel and calendar entries that include duplicates of the
same email. Baylor has withdrawn the assertion of privilege as to these items.

                                               Respectfully submitted,


                                               /s/ Lisa A. Brown
                                               Lisa A. Brown
      Case 6:16-cv-00173-RP-AWA Document 821 Filed 04/08/20 Page 2 of 3
Hon. Andrew W. Austin
April 8, 2020
Page 2


cc:    Ms. Holly McIntush
       Ms. Ryan Newman
       Thompson & Horton LLP

       Ms. Julie Springer
       Ms. Sara Janes
       Mr. Geoff Weisbart
       Weisbart, Springer & Hayes
        Case 6:16-cv-00173-RP-AWA Document 821 Filed 04/08/20 Page 3 of 3
Hon. Andrew W. Austin
April 8, 2020
Page 3



                                   CERTIFICATE OF SERVICE

        I certify that a copy of this letter has been served on Plaintiffs’ counsel in accordance with the
rules of the court:

         Mr. Chad W. Dunn (Attorney in Charge)           Via ECF: chad@brazilanddunn.com
         BRAZIL & DUNN, L.L.P.
         4407 Bee Caves Road, Suite 111
         Austin, Texas 78746

         Mr. K. Scott Brazil                              Via ECF: scott@brazilanddunn.com
         BRAZIL & DUNN, L.L.P.
         13231 Champion Forest Drive, Suite 460
         Houston, Texas 77069

         Mr. Jim Dunnam                                  Via ECF: jimdunnam@dunnamlaw.com
         Ms. Andrea Mehta                                Via ECF: andreamehta@dunnamlaw.com
         Ms. Eleeza Johnson                              Via ECF: eleezajohnson@dunnamlaw.com
         DUNNAM & DUNNAM, L.L.P.
         4125 West Waco Drive
         Waco, Texas 76710

         Ms. Laura Benitez Geisler                        Via ECF: lgeisler@textrial.com
         Mr. Sean J. McCaffity                            Via ECF: smccaffity@textrial.com
         SOMMERMAN, MCCAFFITY,
          QUESADA & GEISLER, LLP
         3811 Turtle Creek Boulevard, Suite 1400
         Dallas, Texas 75219-4461



                                                /s/ Lisa A. Brown
                                                Lisa A. Brown



4851-7853-4584 v2
